Citation Nr: 1401022	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-50 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1975 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Honolulu, Hawaii, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for a psychological disorder. The issue of service connection for a psychiatric disorder was previously remanded in September 2011 to obtain the Veteran's service personnel records from the National Personnel Records Center (NPRC). The required development has been completed and this case is appropriately before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

Although the Veteran's claim was for service connection for a psychological disorder, the evidence of record includes varied psychiatric diagnoses during the course of the appeal.  The United States Court of Appeals for Veterans Claims has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the Board has recharacterized the issue on appeal.

The Veteran testified before a Veterans Law Judge at a travel board hearing held in Honolulu, Hawaii in May 2011. A transcript of the hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file has been completed.





FINDINGS OF FACT

1.  The Veteran does not have a current psychiatric disorder, including major depression, that is related to his period of military service.


CONCLUSION OF LAW

1.  Major depression was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 U.S.C.A. §§ 3.102, 3.303, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §  3.102, 3.159 and 3.326(a).

Under VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. See also 38 C.F.R. § 3.159(b)(1).

A VCAA letter dated in December 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised of the evidence necessary to substantiate a claim for service connection and that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Such notice was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). Therefore, the Board finds that the duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records, service personnel records, and VA medical treatment records from the Hilo Clinic have been obtained and associated with the claims file. The Veteran has at no time referenced outstanding medical records that he wanted VA to obtain or that he felt were relevant to the claim. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

As noted above, the Veteran testified at a hearing in May 2011 before a Veterans Law Judge (VLJ) who is no longer employed by the Board. The Veteran was given an opportunity to appear at another hearing before a VLJ, but did not respond to that request within the required 30 days from the date of the letter advising him of that opportunity. In any event, during the May 2011, Board hearing, the Veteran was assisted by an accredited representative from the Disabled American Veterans. The representative and the VLJ asked questions regarding the onset and symptoms of his psychological disorder disability. The hearing focused on the elements necessary to substantiate the claim for service connection, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim. The Veteran has not contended that the VLJ did not comply with 38 C.F.R. § 3.103(c) and he has not contended that he was prejudiced in any way in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law. See 38 C.F.R. § 3.159(c)(4). VA examinations were conducted in December 2011 and July 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The VA examiners performed all of the required physical examinations needed to determine the existence of a bilateral foot fungal infection disability. As will be discussed in greater detail below, the diagnosis and opinions were based on review of the claims file and available medical records, the Veteran's reported medical history and current symptoms, and examination results. The opinions provided supporting rationale based upon medical knowledge and expertise and the Veteran's history. The Board, therefore, finds the December 2011 and July 2010 VA examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection for an acquired psychiatric disorder, to include major depression. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

There is no indication in the record that any additional evidence, relevant to the Veteran's service connection claim is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran has been given ample opportunity to present evidence and argument in support of his claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. Accordingly, the Board will address the merits of the claim.

Merits of the claim

The Veteran contends that he has had a psychiatric disorder, that includes symptoms of anger and depression, since his active military service and therefore is entitled to service connection. For the reasons that follow, the Board finds that the preponderance of the evidence is against a finding that the Veteran had an acquired psychiatric disorder disability during service or continuously since that time, or that any current psychiatric disorder disability is otherwise related to service. The Board concludes that service connection for a psychiatric disorder disability is not warranted.

Law and Regulations- Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases such as a psychosis or a neurological disorder may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim. See 38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309(a);  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service. See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Service connection may also be granted for a disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service. 38 C.F.R. § 3.303(d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). A layperson is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.




Analysis- Service Connection for an acquired psychiatric disorder

The Veteran contends that he has had a psychiatric disorder since his active military service. Specifically, he alleges that while in the Navy for only approximately 11 months, he became extremely angry at his fellow soldiers at the Great Lakes Naval Base for disturbing his sleep. The Veteran reported that he wanted to kill the other soldiers and that his anger became so intense that he requested to see a psychiatrist before he acted on his impulses. 

In the instant case, the Veteran has a current diagnosis of major depression, recurrent moderate. This diagnosis was most recently rendered during a VA examination conducted in December 2011. Thus, a current disability is well established. However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

In support of his claim for service connection, the Veteran offered credible testimony at his May 2011 Board hearing in which he alleges that while on active duty at the Great Lakes Naval Base, he developed feelings of anger and intentions to physically harm his fellow soldiers because they would disturb his sleep by returning to the barracks intoxicated in a loud manner, slamming doors and yelling. The Veteran requested to meet with a psychiatrist because he did not wish to act on his subjective impulses. Review of the Veteran's service treatment records shows that the Veteran indeed met with a psychiatrist at his own request while in the Navy in July 1976. During the visit, the Veteran reported feeling tense and nervous and wanted to get out of the Navy. The records reflect that the Veteran was recommended for discharge shortly thereafter. Therefore, the in-service element of service connection has been satisfied. 

Thus, this case turns upon whether there is a nexus or relationship between the Veteran's current major depression disorder and military service. Review of the Veteran's service treatment records reveals that upon enlistment into the Navy in September 1975, the examiner indicated that his psychiatric state was normal. Additionally, the Veteran denied any depression or nervous trouble on his September 1975 Report of Medical History and also wrote the following phrase: "I am in good health." During service, the records reflect that the Veteran was seen on one occasion by a psychiatrist at his own request for feeling tense and nervous and wanting to get out of the Navy. The psychiatrist recommended that the Veteran be discharged from the Navy. Upon his August 1976 separation examination, there are no notations of mental disorders or treatment for such. His August 1976 Report of Medical History shows that the Veteran again denied having a depression or nervous trouble. The remainder of the service treatment records does not contain any diagnosis, complaints, or treatment for any psychiatric or mental symptoms or disabilities.

The Veteran's DD-214 shows that he was honorably discharged in August 1976, but does not give a reason for such.

The Veteran's personnel records indicate that he was discharged from the Navy by reason of unsuitability due to his apathy, defective attitude, and inability to expend effort effectively.

The Veteran was afforded VA mental disorder examinations in July 2010 and December 2011. The July examiner reviewed the Veteran's claims file in its entirety and notated a history from the Veteran of childhood abuse from his stepfather who also was an alcoholic and abused his mother and sister in his presence. During the July 2010 examination, the examiner diagnosed ETOH dependence and assigned a GAF score of 61; however, he deferred diagnosing any other disorders until the Veteran underwent psychological testing. In a September 2010 addendum, after the psychological testing had taken place, the same examiner diagnosed mood disorder NOS, however he also noted that the mood disorder did not start in the military nor was it exacerbated while in the military because there was nothing that he experienced while on active duty, such as combat, that would provide a nexus. He opined that the roots of the mood disorder lie in the Veteran's traumatic childhood experience with an abusive stepfather and therefore that it was not caused by or aggravated by his military service. After the Veteran's personnel records were retrieved pursuant to a September 2011 Board remand directive, the RO afforded the Veteran an additional VA examination in December 2011. The examiner reviewed the claims file to include the prior July 2010 VA examination report and the Veteran's personnel files and recorded an extensive history including growing up with an alcoholic and abusive stepfather, having been married three times, and not having any children. He went on to document the Veteran's reports of anger during the military towards his fellow sailors and his request to see a psychiatrist. After examination, the examiner diagnosed major depression and assigned a GAF score of 65. He opined that the major depression was less likely than not incurred in or caused by service. He supported his opinion by the fact that there were no records, history of, or treatment for depression while in service, that the Veteran was seen on one isolated occasion during service for anger; however anger itself is not a mental disorder or psychiatric condition, rather it is a learned emotion and a negative, but inborn human affect. The examiner also explained that the Veteran had only been receiving treatment for such for the past three years (beginning in approximately 2009), which is well after the date of separation from service, and that the Veteran was exposed to violence from his stepfather while he was under the influence of alcohol as a child and that the Veteran's violence is more likely to be associated with alcohol abuse as well- additional reasons why his current diagnosis of major depression is not related to the Veteran's military service.

Finally, review of the Veteran's VA outpatient treatment records show that he was first treated in February 2009 at the Hilo Clinic for depression and that he has been taking anti-depressant medications to control his symptoms. It appears that the Veteran still routinely receives mental health treatment at the Hilo Clinic for his feelings of depression and anger and reported in an August 2009 treatment note that his mood had improved since he was on the medications.

The Veteran has offered no other medical evidence or opinions regarding whether his current major depression disorder is related to service. The Board has, however, considered his contentions that it is so related. In that regard, the Board acknowledges that the Veteran can attest to observed symptoms and his assertions in that regard are entitled to some probative weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). That said, there is no evidence of record that the Veteran has any medical expertise that would qualify him to provide an opinion regarding the etiology of his depression. Therefore, the Board finds the medical opinions provided by the VA examiners, who are medical professionals and skilled in the practice of diagnosing psychiatric disorders, to be highly probative and clearly outweighs the lay evidence provided by the Veteran.

For the reasons stated above, the Board concludes that the weight of the evidence is against a finding that there is a nexus between the current major depression disability and the Veteran's active military service. In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine. However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2012).


ORDER

Service connection for an acquired psychiatric disorder, to include major depression is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


